DETAILED ACTION
Claims 1-3, 6-10, 13-17, 20-22 and 24-25 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/22 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/20/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Iyengar et al. (Pub. No. US 2021/0014127 A1) [0028] lines 1-8 [0029] lines 4-17 and [0033] lines 14-19 which shows the ability to determine/identify nodes where an update/patch can be applied where the node/splice point is determined by a form of machine learning as it is able to learn and determine information based on the comparison of feature vector information to determine if there is similarity and can be improved by the update/patch where Kalluri et al. (Pub. No. US 2021/0264202 A1) [0038] lines 1-3 and [0051] lines 40-43 which shows the specifics ability for generating feature vectors for nodes in a workflow that can have a plurality of workflows to generate feature vectors for thus viewed as being able to generate an input feature vector and a target feature vector.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Quennesson et al. (Patent No. US 9,779,921 B2), in view of Iyengar et al. (Pub. No. US 2021/0014127 A1), in view of Kalluri et al. (Pub. No. US 2021/0264202 A1) in view of Moore et al. (Pub. No. US 2007/0169113 A1), and further in view of Jawalkar (Pub. No. US 2012/0259913 A1).

As to claims 1 and 15, Quennesson discloses a method for patching of workflows in a computing environment by one or more processors comprising: applying the one or more patches to the target workflow in a plurality of nodes (Quennesson Col. 1 lines 58-67, Col. 3 lines 22-32, Col. 7 lines 61- Col. 8 lines 4 and claim 12; which shows the ability to which shows the ability to extract a patch from a source environment/workflow and used that extracted patch information to import it into another target environment workflow); and
adding, removing, or modifying one or more of the plurality of nodes in the target workflow while the target workflow is active according to applying the one or more patches (Quennesson Col. 1 lines 58-67, Col. 3 lines 22-32, Col. 7 lines 61- Col. 8 lines 4 and claim 12; which shows that the added/imported patch information into the target environment is used to replace old patches with new/imported patches thus viewed as modification of one or more of the nodes in the target active workflow environment).

Quennesson does not specifically disclose identifying one or more splice points to apply one or more patches extracted from a source workflow to a target workflow in a plurality of nodes, wherein a splice point is a node in the target workflow providing an input to nodes identified in the one or more patches, and wherein the one or more splice points are automatically identified by executing machine learning logic; compare the input feature vectors with the target feature vector, and select, as the splice point, the node in the target workflow based on the comparison

            However, Iyengar discloses identifying one or more splice points to apply one or more patches extracted from a source workflow to a target workflow in a plurality of nodes, wherein a splice point is a node in the target workflow providing an input to nodes identified in the one or more patches, and wherein the one or more splice points are automatically identified by executing machine learning logic (Iyengar [0028] lines 1-8 [0029] lines 4-17 and [0033] lines 14-19;  which shows the ability to determine/identify nodes where an update/patch can be applied where the node/splice point is determined by a form of machine learning as it is able to learn and determine information based on the comparison of feature vector information to determine if there is similarity and can be improved by the update/patch, where it is seen specifically disclosed above the specifics of the patch extracted from a source workflow to a target workflow  )
compare the input feature vectors with the target feature vector, and select, as the splice point, the node in the target workflow based on the comparison (Iyengar [0029] lines 4-17 and [0033] lines 14-19; which shows the ability to compare two feature vector to be ability to determine/identify node that a patch/update can be applied to, where it is seen specifically disclosed below the specifics of the input feature vector and the target feature vector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Iyengar showing the comparing node feature vector information for updating, into the applying patching of Quennesson for the purpose of determine with when nodes are similar to perform the upgrade, as taught by Iyengar [0029] lines 4-17.

Quennesson as modified by Iyengar does not specifically disclose, generate, for each of the nodes identified in the one or more patches, input feature vectors; generate for each node identified in a target workflow graph of the target workflow, target feature vectors.

However, Kalluri discloses, generate, for each of the nodes identified in the one or more patches, input feature vectors (Kalluri [0038] lines 1-3 and [0051] lines 40-43; which shows being able to generate feature vectors of each task, viewed as a node, in the workflow used as input in machine learning models, thus viewed as input feature vector);
generate for each node identified in a target workflow graph of the target workflow, target feature vectors (Kalluri [0038] lines 1-3 and [0051] lines 1-13 and 40-43; where there are a plurality of workflows thus viewed as including another second/target workflow and being able to generate a feature vector for each task, viewed as a node, in the workflow thus viewed as generate a target feature vector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kalluri showing the generation of feature vector, into the vector of Quennesson as modified by Iyengar for the purpose of increasing usability by being able to provide more detailed information tied to generating representation of content and metadata of task, as taught by Kalluri [0039] lines 1-6.


Quennesson as modified by Iyengar and Kalluri does not specifically disclose restricting any scheduling for additional nodes to the plurality of nodes while applying the one or more patches, even when upstream dependency nodes of the additional nodes are satisfied for execution.

However, Moore discloses restricting any scheduling for additional nodes to the plurality of nodes while applying the one or more patches, even when upstream dependency nodes of the additional nodes are satisfied for execution (Moore [0066] lines 3-17; which shows for jobs being scheduling in can be restricted to the set of known operating environment that can support the job thus is the job is viewed as applying the patch, seen specifically disclosed above, it is viewed that scheduling can be restriction to the plurality of nodes in the workflow associated with that patch and that a survey to set a set of nodes to which a job will be restricted to this survey can include predefined metric information and location information of resources thus viewed as being able to define which resource nodes will be restricted to performing the job thus viewed being able to restrict to include upstream dependency nodes that are satisfied for executions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Moore showing the restricting scheduling into the updating system of Quennesson as modified by Iyengar and Kalluri for the purpose of increasing usability by increasing the amount of control over the scheduling options as taught by Moore [0066] lines 3-17.

Quennesson as modified by Iyengar, Kalluri and Moore does not specifically disclose, wherein tasks of existing nodes of the plurality of nodes, having already been scheduled for execution, continue to be scheduled.

However, Jawalkar discloses wherein tasks of existing nodes of the plurality of nodes, having already been scheduled for execution, continue to be scheduled (Jawalkar [0039] lines 4-7; which shows that tasks that have already been scheduled will be continued to process thus viewed as task associated with any nodes including existing nodes of the plurality of nodes will continue to be processed/executed where the specifics of the plurality of nodes are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jawalkar showing the continuation of processing scheduled task into the workflow modification of Quennesson as modified by Iyengar, Kalluri and Moore, for the purpose of increasing efficiency of task handling by making sure all task already scheduled are still executed before going offline, as taught by Jawalkar [0039] lines 1-9.

As to claims 2 and 16, Quennesson discloses extracting the one or more patches from the source workflow (Quennesson Col. 1 lines 58-67; which shows being able to extract patches from the source environment viewed as workflow environment).

As to claims 3 and 17, Quennesson discloses dynamically or statically applying the one or more patches to the target workflow (Quennesson Col. 3 lines 22-32, Col. 7 lines 61- Col. 8 lines 4 and claim 12; which shows the application of the extracted/imported patches to the target environment workflow thus viewed as being dynamically or statically modify as those are the only two types of modification/applications capable of being done).

As to claim 8, Quennesson disclose a system for patching of workflows in a computing environment, comprising: one or more computers with executable instructions that when executed cause the system to (Quennesson Col. 8 lines 26-31):

The remaining limitations of claim 8 are comparable to claim 1 above and rejected under the same reasoning.

As to claim 9 it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 10 it is comparable to claim 3 above and rejected under the same reasoning.

As to claim 22, Quennesson discloses a method for patching of workflows in a computing environment by one or more processors comprising: extracting one or more patches from a source workflow (Quennesson Col. 1 lines 58-67; which shows being able to extract patch information from a source environment/workflow);
statically or dynamically modifying the target workflow in the plurality of nodes by applying the one or more patches to the target workflow (Quennesson Col. 3 lines 22-32, Col. 7 lines 61- Col. 8 lines 4 and claim 12; which shows the application of the extracted/imported patches to the target environment workflow thus viewed as being dynamically or statically modify as those are the only two types of modification/applications capable of being done); and 
adding, removing, or modifying one or more of the plurality of nodes in the target workflow while the target workflow is active in response to applying the one or more patches (Quennesson Col. 1 lines 58-67, Col. 3 lines 22-32, Col. 7 lines 61- Col. 8 lines 4 and claim 12; which shows that the added/imported patch information into the target environment is used to replace old patches with new/imported patches thus viewed as modification of one or more of the nodes in the target active workflow environment). 

Quennesson does not specifically disclose identifying one or more splice points to apply one or more patches extracted from a source workflow to a target workflow in a plurality of nodes, wherein a splice point is a node in the target workflow providing an input to nodes identified in the one or more patches, and wherein the one or more splice points are automatically identified by executing machine learning logic; compare the input feature vectors with the target feature vector, and select, as the splice point, the node in the target workflow based on the comparison

            However, Iyengar discloses identifying one or more splice points to apply one or more patches extracted from a source workflow to a target workflow in a plurality of nodes, wherein a splice point is a node in the target workflow providing an input to nodes identified in the one or more patches, and wherein the one or more splice points are automatically identified by executing machine learning logic (Iyengar [0028] lines 1-8 [0029] lines 4-17 and [0033] lines 14-19;  which shows the ability to determine/identify nodes where an update/patch can be applied where the node/splice point is determined by a form of machine learning as it is able to learn and determine information based on the comparison of feature vector information to determine if there is similarity and can be improved by the update/patch, where it is seen specifically disclosed above the specifics of the patch extracted from a source workflow to a target workflow  )
compare the input feature vectors with the target feature vector, and select, as the splice point, the node in the target workflow based on the comparison (Iyengar [0029] lines 4-17 and [0033] lines 14-19; which shows the ability to compare two feature vector to be ability to determine/identify node that a patch/update can be applied to, where it is seen specifically disclosed below the specifics of the input feature vector and the target feature vector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Iyengar showing the comparing node feature vector information for updating, into the applying patching of Quennesson for the purpose of determine with when nodes are similar to perform the upgrade, as taught by Iyengar [0029] lines 4-17.

Quennesson as modified by Iyengar does not specifically disclose, generate, for each of the nodes identified in the one or more patches, input feature vectors; generate for each node identified in a target workflow graph of the target workflow, target feature vectors.

However, Kalluri discloses, generate, for each of the nodes identified in the one or more patches, input feature vectors (Kalluri [0038] lines 1-3 and [0051] lines 40-43; which shows being able to generate feature vectors of each task, viewed as a node, in the workflow used as input in machine learning models, thus viewed as input feature vector);
generate for each node identified in a target workflow graph of the target workflow, target feature vectors (Kalluri [0038] lines 1-3 and [0051] lines 1-13 and 40-43; where there are a plurality of workflows thus viewed as including another second/target workflow and being able to generate a feature vector for each task, viewed as a node, in the workflow thus viewed as generate a target feature vector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kalluri showing the generation of feature vector, into the vector of Quennesson as modified by Iyengar for the purpose of increasing usability by being able to provide more detailed information tied to generating representation of content and metadata of task, as taught by Kalluri [0039] lines 1-6.

Quennesson as modified by Iyengar and Kalluri does not specifically disclose restricting any scheduling for additional nodes to the plurality of nodes while applying the one or more patches, even when upstream dependency nodes of the additional nodes are satisfied for execution.

However, Moore discloses restricting any scheduling for additional nodes to the plurality of nodes while applying the one or more patches, even when upstream dependency nodes of the additional nodes are satisfied for execution (Moore [0066] lines 3-17; which shows for jobs being scheduling in can be restricted to the set of known operating environment that can support the job thus is the job is viewed as applying the patch, seen specifically disclosed above, it is viewed that scheduling can be restriction to the plurality of nodes in the workflow associated with that patch and that a survey to set a set of nodes to which a job will be restricted to this survey can include predefined metric information and location information of resources thus viewed as being able to define which resource nodes will be restricted to performing the job thus viewed being able to restrict to include upstream dependency nodes that are satisfied for executions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Moore showing the restricting scheduling into the updating system of Quennesson as modified by Iyengar and Kalluri for the purpose of increasing usability by increasing the amount of control over the scheduling options as taught by Moore [0066] lines 3-17.

Quennesson as modified by Iyengar, Kalluri and Moore does not specifically disclose, wherein tasks of existing nodes of the plurality of nodes, having already been scheduled for execution, continue to be scheduled.

However, Jawalkar discloses wherein tasks of existing nodes of the plurality of nodes, having already been scheduled for execution, continue to be scheduled (Jawalkar [0039] lines 4-7; which shows that tasks that have already been scheduled will be continued to process thus viewed as task associated with any nodes including existing nodes of the plurality of nodes will continue to be processed/executed where the specifics of the plurality of nodes are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jawalkar showing the continuation of processing scheduled task into the workflow modification of Quennesson as modified by Iyengar, Kalluri and Moore, for the purpose of increasing efficiency of task handling by making sure all task already scheduled are still executed before going offline, as taught by Jawalkar [0039] lines 1-9.


Claims 6, 13, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Quennesson, Iyengar, Kalluri, Moore and Jawalkar as applied to claims 1, 8, 15 and 22 above, and further in view of Vidal et al. (Pub. No. US 2011/0214021 A1).

As to claims 6, 13, 20 and 24 Quennesson as modified by Iyengar, Kalluri Moore and Jawalkar does not specifically disclose identifying any conflicts between metadata defined in the one or more patches and those of the plurality of nodes in the target workflow; and generating one or more resolution actions to resolve any identified conflicts to enable the one or more patches compatible with the target workflow.

However, Vidal discloses identifying any conflicts between metadata defined in the one or more patches and those of the plurality of nodes in the target workflow (Vidal [0020] lines 1-9 [0024] lines 1-13; which shows being able to identify conflicts being software package, viewed as a type of patch and the target client/workflow where the conflicts can include current state and resource of the client/target, version information and other factor viewed as including possible metadata conflicting information where it is disclosed specifically above the specifics of the target workflow and the associated nodes; and
generating one or more resolution actions to resolve any identified conflicts to enable the one or more patches compatible with the target workflow (Vidal [0025] lines 3-15; which shows the ability to generate repair activities, viewed as resolution actions, to resolve/fix/repair the detected conflict information thus viewed as enablable compatibility with the package/patch and the target client/workflow environment where it is disclosed specifically above the specifics of the target workflow).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Vidal showing correcting package conflicts, into the updating system of Quennesson as modified by Iyengar, Kalluri Moore and Jawalkar for the purpose of the purpose of increasing usability by being able to detect and correct possible conflicts with update activity, as taught by Vidal [0004] lines 19-25

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Quennesson, Iyengar, Kalluri, Moore and Jawalkar as applied to claims 1, 8 and 15 above, and further in view of Bulut et al. (Pub. No. US 2019/0163463 A1).

As to claims 7, 14 and 21 Quennesson as modified by Iyengar, Kalluri, Moore and Jawalkar does not specifically disclose initializing of the plurality of nodes included in the one or more patches to be included in the target workflow, wherein the target workflow is active; and scheduling those of the plurality of nodes active in the target workflow associated with the one or more patches.

However Bulut discloses initializing of the plurality of nodes included in the one or more patches to be included in the target workflow, wherein the target workflow is active (Bulut [0007] lines 1-14 and [0053] lines 1-13; which shows the initializing/executing of the patch thus viewed as including the one or more nodes that would be included in the patch on the environment, viewed as being a target workflow and active as information is being added to/patched up thus action is being taken within the environment workflow); and
scheduling those of the plurality of nodes active in the target workflow associated with the one or more patches (Bulut [0053] lines 1-13 and [0087] lines 1-3; which shows the execution and planning/scheduling of the patches viewed as including the plurality of nodes thus would be viewed as scheduling the nodes as well in the environment viewed as the workflow thus viewed as the nodes that are active part of the environment/workflow).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Bulut showing the initialize and scheduling of patches, into the update system of Quennesson as modified by Iyengar, Kalluri, Moore and Jawalkar for the purpose of increasing usability by planning and scheduling patch executing in light of specific computer environment information, as taught by Bulut [0001] lines 1-3 and [0053] lines 1-13
Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Quennesson, Iyengar, Kalluri, Moore and Jawalkar as applied to claims 1, 8, 15 and 22 above, and further in view of Koch et al. (Pub. No. US 2009/0144252 A1)

As to claim 25, Quennesson discloses a method for patching of workflows in a computing environment by one or more processors comprising: extracting one or more patches from a source workflow (Quennesson Col. 1 lines 58-67; which shows being able to extract patch information from a source environment/workflow);
statically or dynamically modifying the target workflow in the plurality of nodes by applying the one or more patches to the target workflow (Quennesson Col. 3 lines 22-32, Col. 7 lines 61- Col. 8 lines 4 and claim 12; which shows the application of the extracted/imported patches to the target environment workflow thus viewed as being dynamically or statically modify as those are the only two types of modification/applications capable of being done);
modifying a configuration of those of the plurality of nodes in the target workflow in response to applying the one or more patches (Quennesson Col. 3 lines 22-32, Col. 7 lines 61- Col. 8 lines 4 and claim 12; which shows the imported patch information being applied to the target environment workflow and replacing old information thus modifying the associated target workflow environment which would result in a change to the configuration of the nodes).

Quennesson does not specifically disclose identifying one or more splice points to apply one or more patches extracted from a source workflow to a target workflow in a plurality of nodes, wherein a splice point is a node in the target workflow providing an input to nodes identified in the one or more patches, and wherein the one or more splice points are automatically identified by executing machine learning logic; compare the input feature vectors with the target feature vector, and select, as the splice point, the node in the target workflow based on the comparison

            However, Iyengar discloses identifying one or more splice points to apply one or more patches extracted from a source workflow to a target workflow in a plurality of nodes, wherein a splice point is a node in the target workflow providing an input to nodes identified in the one or more patches, and wherein the one or more splice points are automatically identified by executing machine learning logic (Iyengar [0028] lines 1-8 [0029] lines 4-17 and [0033] lines 14-19;  which shows the ability to determine/identify nodes where an update/patch can be applied where the node/splice point is determined by a form of machine learning as it is able to learn and determine information based on the comparison of feature vector information to determine if there is similarity and can be improved by the update/patch, where it is seen specifically disclosed above the specifics of the patch extracted from a source workflow to a target workflow  )
compare the input feature vectors with the target feature vector, and select, as the splice point, the node in the target workflow based on the comparison (Iyengar [0029] lines 4-17 and [0033] lines 14-19; which shows the ability to compare two feature vector to be ability to determine/identify node that a patch/update can be applied to, where it is seen specifically disclosed below the specifics of the input feature vector and the target feature vector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Iyengar showing the comparing node feature vector information for updating, into the applying patching of Quennesson for the purpose of determine with when nodes are similar to perform the upgrade, as taught by Iyengar [0029] lines 4-17.

Quennesson as modified by Iyengar does not specifically disclose, generate, for each of the nodes identified in the one or more patches, input feature vectors; generate for each node identified in a target workflow graph of the target workflow, target feature vectors.

However, Kalluri discloses, generate, for each of the nodes identified in the one or more patches, input feature vectors (Kalluri [0038] lines 1-3 and [0051] lines 40-43; which shows being able to generate feature vectors of each task, viewed as a node, in the workflow used as input in machine learning models, thus viewed as input feature vector);
generate for each node identified in a target workflow graph of the target workflow, target feature vectors (Kalluri [0038] lines 1-3 and [0051] lines 1-13 and 40-43; where there are a plurality of workflows thus viewed as including another second/target workflow and being able to generate a feature vector for each task, viewed as a node, in the workflow thus viewed as generate a target feature vector).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kalluri showing the generation of feature vector, into the vector of Quennesson as modified by Iyengar for the purpose of increasing usability by being able to provide more detailed information tied to generating representation of content and metadata of task, as taught by Kalluri [0039] lines 1-6.


Quennesson as modified by Iyengar and Kalluri does not specifically disclose restricting any scheduling for additional nodes to the plurality of nodes while applying the one or more patches, even when upstream dependency nodes of the additional nodes are satisfied for execution.

However, Moore discloses restricting any scheduling for additional nodes to the plurality of nodes while applying the one or more patches, even when upstream dependency nodes of the additional nodes are satisfied for execution (Moore [0066] lines 3-17; which shows for jobs being scheduling in can be restricted to the set of known operating environment that can support the job thus is the job is viewed as applying the patch, seen specifically disclosed above, it is viewed that scheduling can be restriction to the plurality of nodes in the workflow associated with that patch and that a survey to set a set of nodes to which a job will be restricted to this survey can include predefined metric information and location information of resources thus viewed as being able to define which resource nodes will be restricted to performing the job thus viewed being able to restrict to include upstream dependency nodes that are satisfied for executions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Moore showing the restricting scheduling into the updating system of Quennesson as modified by Iyengar and Kalluri for the purpose of increasing usability by increasing the amount of control over the scheduling options as taught by Moore [0066] lines 3-17.

Quennesson as modified by Iyengar, Kalluri and Moore does not specifically disclose, wherein tasks of existing nodes of the plurality of nodes, having already been scheduled for execution, continue to be scheduled.

However, Jawalkar discloses wherein tasks of existing nodes of the plurality of nodes, having already been scheduled for execution, continue to be scheduled (Jawalkar [0039] lines 4-7; which shows that tasks that have already been scheduled will be continued to process thus viewed as task associated with any nodes including existing nodes of the plurality of nodes will continue to be processed/executed where the specifics of the plurality of nodes are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Jawalkar showing the continuation of processing scheduled task into the workflow modification of Quennesson as modified by Iyengar, Kalluri and Moore, for the purpose of increasing efficiency of task handling by making sure all task already scheduled are still executed before going offline, as taught by Jawalkar [0039] lines 1-9.

Quennesson as modified by Iyengar, Kalluri, Moore and Jawalkar does not specifically disclose identifying and removing those of the plurality of nodes and any of the upstream dependency nodes active or inactive in the target workflow determined to be unnecessary in a performance of the target workflow according to the application of the one or more patches.

However, Koch discloses identifying and removing those of the plurality of nodes and any of the upstream dependency nodes active or inactive in the target workflow determined to be unnecessary in a performance of the target workflow according to the application of the one or more patches (Koch [0053] lines 3-13; which show responsive to modification/delete instructions, viewed as a type of update, being able to identify an initial nodes and all nodes dependent from the initial node, thus viewed as including upstream dependency nodes, and delete/remove those nodes thus viewed as including active or inactive ones viewed as nodes to be deleted thus viewed as type of  determined unnecessary nodes, where it is seen specifically disclosed above the specifics of a patch/update/fix/modification/deletion being applied to a target workflow). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Koch showing the identification of nodes, into the updating system of Quennesson as modified by Iyengar, Kalluri, Moore and Jawalkar for the purpose of increasing usability by providing a uniform way to modify the data stored, as taught by Koch [0007] lines 1-3 and [0053] lines 3-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193